As filed with the Securities and Exchange Commission on March 4, 2014 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DHT HOLDINGS, INC. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) Clarendon House 2 Church Street, Hamilton HM 11 Bermuda +1 (441)299-4912 (Address and telephone number of registrant’s principal executive offices) N/A (I.R.S. Employer Identification Number) C T Corporation 111 Eighth Avenue New York, New York 10011 (212) 550-9070 (Name, address and telephone number of agent for service) With copies to: Stephen L. Burns, Esq. Erik R. Tavzel, Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, New York 10019 (212) 474-1000 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be Registered(1) Proposed maximum offering price per unit(2) Proposed maximum aggregate offering price(1)(3) Amount of registration fee Common stock, par value $.01 per share Preferred stock, par value $.01 per share Warrants Rights Total 100% There are being registered hereunder such indeterminate number of shares of common stock, such indeterminate number of shares of preferred stock, such indeterminate number of warrants and such indeterminate number of rights including as will have an aggregate initial offering price not to exceed $1.0 billion, or if any securities are issued in any foreign currency units, the equivalent thereof in foreign currencies. This registration statement shall also cover any additional securities to be offered or issued from stock splits, stock dividends, recapitalizations or similar transactions.The securities being registered also include such indeterminate number of shares of preferred stock and common stock as may be issued upon conversion of, or in exchange for, preferred shares, warrants or rights that provide for conversion or exchange. The proposed maximum aggregate offering price for each class of securities will be determined from time to time by the registrant in connection with the issuance by the registrant of the securities registered hereunder and is not specified as to each class of securities pursuant to General Instruction II.C. of Form F-3 under the Securities Act of 1933, as amended, or the “Securities Act”. Estimated solely for the purposes of calculating the registration fee pursuant to Rule 457(o) of Regulation C under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Prospectus dated March 4, 2014 DHT Holdings, Inc. Through this prospectus, we may periodically offer: · our common stock; · our preferred stock; · our warrants; and · our rights. We may from time to time offer and sell the securities directly or through agents, underwriters or broker-dealers at prices and on terms to be determined at the time of sale. These sales may be made on the New York Stock Exchange or other national security exchanges on which our common stock is then traded, in the over-the-counter market or in negotiated transactions. See the section entitled “Plan of Distribution” on page8 of this prospectus. To the extent required, the names of any agent, underwriter or broker-dealer and applicable commissions or discounts and any other required information with respect to any particular offer will be set forth in a prospectus supplement, which will accompany this prospectus. The prices and other terms of the securities that we will offer will be determined at the time of their offering and will be described in a prospectus supplement. A prospectus supplement may also add, update or change information contained in this prospectus. Our common stock is listed on the New York Stock Exchange under the symbol “DHT”. Investing in our securities involves risk. Before buying any of our securities you should carefully read the section entitled “Risk Factors” on page5 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2014. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with additional or different information. This prospectus is not making an offer of these securities in any jurisdiction or state where the offer is not permitted. You should not assume that the information in this prospectus is accurate as of any date other than the date on the cover of this prospectus. Table of Contents TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS 1 PROSPECTUS SUMMARY 1 RISK FACTORS 5 USE OF PROCEEDS 6 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS 6 MARKET PRICE AND DIVIDENDS ON COMMON STOCK 7 DIVIDEND POLICY 8 PLAN OF DISTRIBUTION 8 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 MANAGEMENT 11 DESCRIPTION OF COMMON STOCK 11 DESCRIPTION OF PREFERRED STOCK 11 DESCRIPTION OF WARRANTS 12 DESCRIPTION OF RIGHTS 13 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 14 COMPARISON OF MARSHALL ISLANDS CORPORATE LAW TO DELAWARE CORPORATE LAW 16 SHARES ELIGIBLE FOR FUTURE SALE 19 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 20 EXPERTS 21 LEGAL MATTERS 21 ENFORCEMENT OF CIVIL LIABILITIES 21 TAX CONSIDERATIONS 22 WHERE YOU CAN FIND ADDITIONAL INFORMATION 30 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 32 Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement on Form F-3 that we filed with the Securities Exchange Commission (the “Commission”), using a shelf registration process. Under the shelf registration process, we may, from time to time, sell the securities described in this prospectus in one or more offerings up to a total dollar amount of $1.0 billion.This prospectus provides you with a general description of the securities that may be offered by us. Each time we sell securities, we may provide a prospectus supplement containing specific information about the terms of the securities being offered. That prospectus supplement may include additional risk factors or other special considerations applicable to those particular offerings.This prospectus, any prospectus supplement and the documents incorporated by reference herein and therein include important information about us and our securities and other information you should know before subscribing to any offering pursuant to this prospectus. You should rely only on the information contained in this prospectus and any accompanying prospectus supplement, if any.We are responsible only for the information contained in this prospectus or incorporated by reference into this prospectus or to which we have referred you.We have not authorized anyone to provide you with any other information, and we take no responsibility for any other information that others may provide you.You should assume that the information appearing in this prospectus is accurate as of the date on the front cover of this prospectus only.Our business, financial condition, results of operations and prospects may have changed since that date.We encourage you to consult your own counsel, accountant and other advisors for legal, tax, business, financial and related advice regarding an investment in our securities.The distribution of this prospectus and sale of these securities in certain jurisdictions may be restricted by law.We are not making an offer to sell our securities in any jurisdiction where the offer or sale is not permitted. This prospectus does not contain all the information provided in the registration statement we have filed with the Commission. For further information about us or the securities offered hereby, you should refer to that registration statement, which you can obtain from the Commission as described in the section entitled “Where You Can Find Additional Information” on page30 of this prospectus. PROSPECTUS SUMMARY This prospectus summary highlights certain information about us.Because it is a summary, it may not contain all of the information that you should consider before deciding whether or not you should purchase our securities.You should carefully read this prospectus, any accompanying prospectus supplement, if any, and the documents incorporated herein and therein by reference for a more complete understanding of our business, this offering and the other transactions described in this prospectus supplement.You should pay special attention to the sections entitled “Risk Factors” beginning on page5 of this prospectus, and “Item 3. Key Information—D. Risk Factors” beginning on page7 of our Annual Report on Form 20-F for the year ended December 31, 2013, filed with the Commission on March 3, 2014 (our “2013 Form 20-F”) and our consolidated audited financial statements and the notes thereto in our 2013 Form 20-F and incorporated herein by reference. Unless we specify otherwise, all references in this prospectus to “we”, “our”, “us”, “DHT” and “our company” refer to DHT Holdings, Inc. and its subsidiaries.All references in this prospectus to “DHT Maritime” refer to DHT Maritime, Inc., one of our subsidiaries. The shipping industry’s functional currency is the U.S. dollar and our company’s functional currency is the U.S. Dollar.All of our revenues and most of our operating costs are in U.S. dollars.All references in this prospectus to “$” and “dollars” refer to U.S. dollars. Our Company We operate a fleet of crude oil tankers.As of March 3, 2014, our fleet consisted of ten double-hull crude oil tankers currently in operation, of which all are wholly-owned by the company.The fleet in operation consists of six very large crude carriers or “VLCCs,” which are tankers ranging in size from 200,000 to 320,000 deadweight tons, two Suezmax tankers or “Suezmaxes,” which are tankers ranging in size from 130,000 to 170,000 dwt and two Aframax tankers or “Aframaxes,” which are tankers ranging in size from 80,000 to 120,000 dwt.Six of the vessels are operating with spot market exposure, either directly, on index based time charters or in tanker pools.Our fleet principally operates on international routes and our fleet currently in operation had a combined carrying capacity of 2,380,270 dwt and an average age of approximately 11.0 years as of the date of this prospectus. Also as of March 3, 2014, we have agreements for six newbuilding VLCCs to be constructed at Hyundai Heavy Industries Co. Ltd. (“HHI”), of which all will be wholly-owned by the company.The newbuildings are expected to be delivered in April, July, two in September, October and November 2016. We estimate the newbuilding VLCCs will have a combined carrying capacity of approximately 1,800,000 dwt.Our principal capital expenditures during the last three fiscal years and through the date of this report comprise the acquisition of four VLCCs for a total of $220.0 million and pre-delivery installments related to the six VLCC newbuildings ordered at HHI totaling $114.0 million. Our principal divestitures during the same period comprise the sale of two Aframax tankers and one VLCC tanker for a total of $38.3 million. Table of Contents We operate out of Oslo, Norway, through our wholly-owned management company.For more information on our company, please see our 2013 Form 20-F. Our Fleet The following table presents certain information regarding our vessels: Vessel Year Built Yard Dwt Current Flag Technical Manager VLCC DHT Ann HHI* Marshall Islands Goodwood**** DHT Chris HHI* Marshall Islands Goodwood**** DHT Phoenix Daewoo** Marshall Islands Goodwood**** DHT Eagle Samsung*** Marshall Islands Goodwood**** DHT Falcon NACKS***** Hong Kong Goodwood**** DHT Hawk NACKS***** Hong Kong Goodwood**** Suezmax DHT Target HHI* Marshall Islands Goodwood**** DHT Trader HHI* Marshall Islands Goodwood**** Aframax DHT Cathy HHI* Marshall Islands Goodwood**** DHT Sophie HHI* Marshall Islands Goodwood**** * Hyundai Heavy Industries Co., South Korea ** Daewoo Heavy Industries Co., South Korea *** Samsung Heavy Industries Co., South Korea **** Goodwood Ship Management Pte Ltd, Singapore *****Nantong Cosco KHI Engineering Co. Ltd 2 Table of Contents Employment The following table presents certain features of our vessel employment as of March 3, 2014: Vessel Type of Employment Charter Rate ($/Day) Expiry Extension Period* Charter Rate in Extension Period ($/day) VLCC DHT Ann Time Charter Market related*** July 7, 2015 DHT Chris Time Charter March 31, 2014 + 9 months**** Market related*** DHT Eagle Spot DHT Phoenix Pool** DHT Falcon Spot DHT Hawk Spot Suezmax DHT Target Time Charter March 24, 2014 + 6 months**** $14, 713 DHT Trader Time Charter August 27, 2014 Aframax DHT Cathy Time Charter February 15, 2015 DHT Sophie Time Charter April 8, 2014 + 8 months *At charterer’s option **Tankers International Pool ***Earnings calculated on daily basis based on the TD3 index (daily quoted index for shipments of crude oil from the Arabian Gulf to Japan) ****The extension period has been declared by the charterer but the extension period has not commenced. Technical Management of Our Fleet The following is a summary of how we organize our ship management activities. The summary does not purport to be complete and is subject to, and qualified in its entirety by reference to, all the provisions of the ship management agreements. Because the following is only a summary, it does not contain all information that you may find useful. We uphold a policy of high quality operations. Our management company in Norway, DHT Management AS, supervises the third-party technical managers.The third-party technical managers are responsible for the technical operation and upkeep of the vessels, including crewing, maintenance, repairs and dry-dockings, maintaining required vetting approvals and relevant inspections, and ensuring our fleet complies with the requirements of classification societies as well as relevant governments, flag states, environmental and other regulations.Under the ship management agreements, each vessel subsidiary pays the actual cost associated with the technical management and an annual management fee for the relevant vessel.We currently have one ship management provider: Goodwood Ship Management Pte Ltd in Singapore (“Goodwood”). We place the insurance requirements related to our fleet with mutual clubs and underwriters through insurance brokers. Such requirements include, but are not limited to, marine hull and machinery insurance, protection and indemnity insurance (including pollution risks and crew insurances), war risk insurance and loss of hire insurance. Each vessel subsidiary pays the actual cost associated with the insurance placed for the relevant vessel. Our Credit Facilities For detail on our credit facilities, please see the section entitled “Secured Credit Facilities” our 2013 Form 20-F.We are a holding company and have no significant assets other than cash and the equity interests in our subsidiaries, (except that as of March 3, 2014, DHT Holdings had made total payments of $114.0million related to advances for vessels under construction). Our subsidiaries own all of our vessels and payments under the charters and from commercial pools are made to our subsidiaries. 3 Table of Contents The table below illustrates the scheduled repayment structure for our outstanding credit facilities as of March 3, 2014 (dollars in thousands): Year RBS Credit Facility Phoenix Credit Facility Eagle Credit Facility Hawk and Falcon Credit Facility Total Bank Borrowings – * Thereafter – – Total $ *Commencing with the second quarter of 2016, installment payments under our secured credit facility, as amended, with The Royal Bank of Scotland plc (the “RBS Credit Facility”) will be equal to free cash flow for DHT Maritime during the preceding quarter capped at $7.5 million per quarter.Free cash flow is defined as an amount calculated as of the last day of each quarter equal to the positive difference, if any, between: the sum of the earnings of the vessels during the quarter and the sum of (1) ship operating expenses, (2) voyage expenses, (3) estimated capital expenses for the following two quarters, (4) general & administrative expenses, (5) interest expenses and (6) change in working capital. Corporate Information Our principal executive offices are located at Clarendon House, 2 Church Street, Hamilton HM 11, Bermuda and our telephone number at that address is +1 (441) 299-4912.Our website address is www.dhtankers.com.The information on our website is not a part of this prospectus.We own each of the vessels in our fleet through wholly-owned subsidiaries incorporated under the laws of the Republic of the Marshall Islands or the Hong Kong Special Administrative Regionof the People’s Republic of China. 4 Table of Contents RISK FACTORS An investment in our securities involves a high degree of risk.You should carefully consider the risk factors appearing under the heading “Item 3. Key Information—D. Risk Factors”in our 2013 Form 20-F, incorporated herein by reference, as well as the other information contained in this prospectus and the other documents incorporated herein by reference, before making an investment in our securities.Some of the risks relate principally to us and our business and the industry in which we operate.Other risks relate principally to the securities market and ownership of our securities.If any of the circumstances or events described in our 2013 Form 20-F or elsewhere in this prospectus actually arise or occur, our business, financial condition, results of operations or cash flows could be materially and adversely affected.In such a case, the value of our securities could decline and you could lose all or part of your investment. 5 Table of Contents USE OF PROCEEDS Unless we specify otherwise in any prospectus supplement, we plan to use the net proceeds from the sale of securities offered by this prospectus to fund the expansion of our fleet, our pending vessel acquisitions and shipbuilding contracts and for other general corporate purposes. RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS Our consolidated ratio of earnings to combined fixed charges and preferred dividends for each of the periods indicated is set forth below. We have derived the ratio of earnings to combined fixed charges and preferred dividends from our historical consolidated financial statements. The ratio should be read in conjunction with our consolidated financial statements in our 2013 20-F, including the notes thereto, and the other financial information included or incorporated by reference herein. Our ratio of earnings to combined fixed charges and preferred dividends has been calculated in accordance with International Financial Reporting Standards, or “IFRS,” as issued by the International Accounting Standards Board. For the Year Ended December 31, Ratio of earnings to combined fixed charges and preferred dividends —
